Case 1:21-cv-00833-CFC Document 17 Filed 08/23/21 Page 1 of 4 PageID #: 3251




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

BECTON, DICKINSON AND                     )
COMPANY,                                  )
                                          )
                    Plaintiff,            )
                                          ) C.A. No. 21-833 (CFC)
          v.                              )
                                          )
BECKMAN COULTER, INC.,                    )
                                          )
                    Defendant.            )


BECTON DICKINSON’S MOTION FOR A PRELIMINARY INJUNCTION

      Pursuant to Federal Rule of Civil Procedure 65, Plaintiff Becton, Dickinson

and Company (“BD”) hereby moves to preliminarily enjoin Defendant Beckman

Coulter, Inc. from further infringing U.S. Patent No. 7,201,875.

      The grounds for this Motion are set forth in BD’s Opening Brief in support of

this Motion and supporting papers, filed herewith.
Case 1:21-cv-00833-CFC Document 17 Filed 08/23/21 Page 2 of 4 PageID #: 3252




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jeremy A. Tigan

OF COUNSEL:                              Jack B. Blumenfeld (#1014)
                                         Jeremy A. Tigan (#5239)
Steven C. Cherny                         1201 North Market Street
Matthew A. Traupman                      P.O. Box 1347
Ron Hagiz                                Wilmington, DE 19899
Allyson E. Parks                         (302) 658-9200
QUINN EMANUEL                            jblumenfeld@morrisnichols.com
  URQUHART & SULLIVAN, LLP               jtigan@morrisnichols.com
51 Madison Avenue
New York, NY 10010                       Attorneys for Plaintiff
(212) 849-7000

August 23, 2021




                                     2
Case 1:21-cv-00833-CFC Document 17 Filed 08/23/21 Page 3 of 4 PageID #: 3253




                            RULE 7.1.1 CERTIFICATE

      Pursuant to D. Del. LR 7.1.1, counsel for Plaintiff Becton, Dickinson and

Company hereby certifies that counsel for the parties, including Delaware counsel,

discussed the subject matter of the foregoing motion and the relief sought, and that

the parties have been unable to reach agreement.


                                      /s/ Jeremy A. Tigan
                                      _________________________________
                                      Jeremy A. Tigan (#5239)
Case 1:21-cv-00833-CFC Document 17 Filed 08/23/21 Page 4 of 4 PageID #: 3254




                           CERTIFICATE OF SERVICE

      I hereby certify that on August 23, 2021, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

      I further certify that I caused copies of the foregoing document to be served

on August 23, 2021, upon the following in the manner indicated:

Karen E. Keller, Esquire                                      VIA ELECTRONIC MAIL
Nathan R. Hoeschen, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant

Thomas H.L. Selby, Esquire                                    VIA ELECTRONIC MAIL
David M. Krinsky, Esquire
Teagan J. Gregory, Esquire
D. Shayon Ghosh, Esquire
Adam Pan, Esquire
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, DC 20005
Attorneys for Defendant


                                                /s/ Jeremy A. Tigan

                                                Jeremy A. Tigan (#5239)
